DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/13/2022.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The Office withdraws the 35 U.S.C. 112(b) rejection of claims 1-7 .

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 103 have been fully considered. Due to the addition of new features by the applicant, new references along with an amended rejection were required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, 18-20 are rejected under U.S.C. 103 as being unpatentable over Carvajal_2014_NPL (Carvajal, G. A., Boisvert, I.. , and S.. Knabe. "A Smart Flow for SmartWells: Reactive and Proactive Modes." Paper presented at the SPE Intelligent Energy Conference & Exhibition, Utrecht, The Netherlands, April 2014. doi: https://doi.org/10.2118/167821-MS) in view of Gerardi_2006 (US9235838B2) in further view of Su_2010 (Su, Ho-Jeen, and Dean S. Oliver. "Smart-well production optimization using an ensemble-based method." SPE Reservoir Evaluation & Engineering 13.06 (2010): 884-892.).

Claim 1. Carvajal_2014_NPL teaches “A computer-implemented method, comprising:” (This claim language comprises the preamble of the claim and therefore, no patentable weight is given (MPEP 2111.02).; Pg. 5: “The authors used a unique completion simulator called completion NETool™ simulator that calculates the hydrodynamic behavior of the full lateral section.” This demonstrates the use of software and therefore, a computer.; FIGs. 6-7 and 9-13 demonstrate the use of a computer based, software simulation.; Pg. 10: "obtains a solution with minimal CPU time" This teaches a computer implemented method.), “calibrating a multi-segmented well production model representing production at a multi- segmented oil production facility, wherein the multi-segmented well production model models production based on well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each segment of the multi-segmented well;” (Fig. 4: “Smart completion design for this study. Horizontal well section is isolated with five swellable packers and ICVs.” Fig. 4 shows the well divided into five segments.; Pg. 7: “An example is shown in Fig. 9: pump pressure discharge, total oil rate, water rate and bottom hole pressure are shown for the previous 24 hours.” Fig.9 shows that oil and water rate data, along bottom hole pressure data are collected in real time, and Fig. 3 shows that the real-time data collected is then imported into the wellbore model.; Pg. 10: “The objective function in this task is to minimize the surface well water cut and maximize the surface well oil rate production by moving the ICV setting from 10 to 0 in five regions. 250 simulations are generated to select the best combination setting. The optimization is penalized when the newly calculated solution produces an oil rate below the base case or a water cut over the base case. The system updates the current BHP and ESP pump frequency and runs scenarios with 100 psi above or below the actual BHP value.” Based on the following Schlumberger Oilfield Glossary definition of inflow control valve (ICV), ICV settings are interpreted to be choke settings: An active component installed as part of a well completion to partially or completely choke flow into a well. See attached appendix.; Pg. 8: “At the wellhead, the workflow updates the wellhead pressure (WHP) while the wellbore simulation calculates flowing BHP and provides the entire wellbore pressure profile under dynamic flow conditions along the lateral.” Dynamic or changing flow conditions are interpreted as multiple flow conditions.), “receiving, from the multi-segmented oil production facility, real-time updates to the well rates and the flowing bottom-hole pressure data;” (Pg. 7: “Fig. 9—An example of real-time data collected over the previous 24 hours.” Fig.9 shows that oil and water rate data, along bottom hole pressure data are collected in real time.), “receiving, based on user inputs, changes to triggers identifying thresholds for identifying production improvements;” (Pg. 2: “We propose a fully automated workflow for intelligent wells that comprises both reactive and proactive optimizations and ranking among solutions and enables the users to decide on the next steps based on simulated results in real time.” The underlined wording is interpreted to mean that the workflow is designed to  accept user inputs.; Pg. 7: “A series of rules are set up in the workflow; for example, when water cut increases by 1% over the span of one day and oil production simultaneously decreases, an alarm is generated to alert the user that the model needs to be updated.” The example given of setting up a rule to trigger an alarm once oil production starts to decrease during a specified timeframe, is an example of setting a threshold to identify when production improvements are needed.), “re-calibrating the multi-segmented well production model based on the changes to the triggers and the real-time updates to the well rates and the flowing bottom-hole pressure data;” (Pg. 2: “The workflow automates short-term analysis using a wellbore reservoir/mechanical simulator to provide a real-time well model update, history matching, well model tuning, and production back-allocation, ultimately generating in-situ a reactive ICV optimization.” Well model tuning is being interpreted to encompass re-calibrating the model based on the changes to the triggers. Real-time well model updates along with well model tuning is being interpreted to encompass re-calibrating the model based on the real-time updates to the well rates and the flowing bottom-hole pressure data.; Pg. 3: “The process starts (clockwise and from left to right) with transferring real-time data from a database, filters and conditions the raw data, calculates the mean value for a period of time, updates the reservoir and production properties in the wellbore model simulator (Steady State model, SS in Fig. 3), executes the wellbore model n times, and calculates the objective function of the misfit error. If the results do not meet the targets, the simulation is repeated n times until the objective functions are met.” This expert from Carvajal_2014_NPL teaches the concept of repeatedly executing a model until the error associated with the output meets a certain target or standard. This process is being interpreted as recalibration of a model based on a certain target. The term target is being interpreted as a synonym for the term trigger because when the error in the model meets the target, it causes an action in the workflow process to occur, which meets the definition of the term trigger.), “executing, using the re-calibrated multi-segmented well production model, an optimization algorithm to determine new optimal inflow control valve (ICV) settings;” (Pg. 12: “ICV Setting Optimization Process. The base case was included in this automated optimization process that changes the valve settings over time to maximize the oil recovery factor in 10 years while minimizing the cumulative water.” The word process is a synonym for the word algorithm, so the term optimization process encompasses an optimization algorithm. Valve settings that maximize oil recovery and minimize water accumulation are considered to be optimal.), “determining,  (Pg. 11: “The new ICV settings have now been identified. The new setting was reproduced manually in the SS simulation producing the conditions shown in Fig 16. Oil rate profile and oil back allocation curves are shown in Fig. 15 (green line) and water rate profile and water back-allocation curves are shown in the right plot (blue line). Note that Regions 1, 2, and 4 show improved oil production while water also increases significant in Regions 2 and 4.”), and “and in response to determining that the new optimal ICV settings result in an improvement of production,  (Pg. 3: “the objective function is defined to maximize oil while reducing water cut. The optimizer loops several times and finds the optimum point by changing decision variables and finding a combination of input decision variables that minimize the penalty function (i.e. the constraints are satisfied). When the objective is met, the workflow transfers the new ICV setting to the 3D numerical simulation model for forecasting and ranking.” The phrase maximize oil while reducing water cut is interpreted to teach improve production. The wording when the objective is met, the workflow transfers the new ICV setting is interpreted to teach the concept of transmitting the optimal ICV settings for implementation in response to determining that the new optimal ICV settings improve production.).

Carvajal_2014_NPL does not explicitly teach “providing the optimal ICV settings to a However, Gerardi_2006 does teach this claim limitation (Par 0004: “The control algorithm, which is usually a feed-back controller, accepts a measured value as input and adjusts the valves in an effort to move the measured value towards the desired set point.” Based on the fact that the “control panel” referred to in the claims controls the ICV settings, it can be more broadly referred to as a controller. In reference to the wording used in Gerardi_2006 to teach this claim element, an optimal ICV setting can be considered to be the value that is accepted by or provided to the controller as an input.).

Carvajal_2014_NPL and Gerardi_2006 are analogous art because they are from the same field of endeavor in smart/intelligent well completions. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Carvajal_2014_NPL and Gerardi_2006. The rationale for doing so would be that Carvajal_2014_NPL teaches the concept of determining optimal ICV settings for valves used in a smart well completion. Gerardi_2006 teaches the concept of sending values to a controller to adjust valves used in a smart well completion to a desired set point. Therefore, it would have been obvious to combine the teachings of Carvajal_2014_NPL and Gerardi_2006 for the benefit of allowing a controller to adjust valves in a smart well completion to the optimal settings required for improved oil production.

Carvajal_2014_NPL in view of Gerardi_2006 does not explicitly teach “comparing a flow rate determined from the new optimal ICV settings with a flow rate using previous ICV settings;”. However, Su_2010 does teach this claim limitation (Su_2010 Pg. 886, Left Col and Table 2: “We also compare the optimized results from the ensemble method against three sets of reactive-control results in Table 2. In Reactive Scenario I, we start searching for ways to reduce water production if the total well cut is greater than 20%.” The optimized results referred to in this excerpt from Su_2010 (which each use different ICV settings) are interpreted to be the ensemble based optimization results listed in Table 2. Each reactive scenario listed in Table 2 is interpreted to use different ICV settings because adjustment of the ICV settings is how the reduction of water production is achieved in this paper (Su_2010 Pg. 884, Left Col: “By adjusting the inflow on individual zones or on individual laterals, it is possible to reduce water or gas production”). Therefore, the listing of the cumulative oil production values in Table 2, demonstrates the comparison of flow rates (oil production rates) measured at different ICV settings, which is the main concept of this claim limitation.).

Carvajal_2014_NPL in view of Gerardi_2006 does not explicitly teach “based on the comparing”. However, Su_2010 does teach this claim limitation (Su_2010 Pg. 886, Right Col: “Comparing the cumulative water production (Table 2), the ensemble-based optimized method is significantly superior to all reactive-control methods.” This excerpt from Su_2010 teaches the concept of making a determination (method is significantly superior) based on a comparison of information (cumulative water production).). 

While Carvajal_2014_NPL in view of Gerardi_2006 does not explicitly teach “the improvement being at least a pre-determined percentage above a production rate using previous ICV settings;”, Su_2010 makes this limitation obvious because this limitation is simply choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This conclusion was reached due to the following findings of fact:

Finding 1: At the time of the invention, there was a recognized problem or need in the art that included a design need or market pressure to solve a problem. Su_2010 seeks to improve cost net present value (NPV) by increasing oil production, which is considered trying to increase profits. Therefore, increasing profits (which is problem to be solved) is one of the goals of Su_2010 (Su_2010 Pg. 885, Left Col: “On the basis of the simulation results, the ensemble method derives a reference solution (a best ICV setting) with respect to a predefined objective function, such as net present value (NPV).”; Su_2010 Pg. 886, Left Col: “A common objective function in giant Middle Eastern oil fields is to minimize water production while maintaining the oil rate at a predetermined target value. In this particular example, we set our objective function to be the NPV of the field”; Su_2010 Pg. 886, Left Col: “Results at several iterations for this example are shown in Fig. 2. Cumulative water production is reduced by 50% after five iterations. At the same time, the NPV is also increased substantially. The ICV settings change very rapidly toward the final solution in the first four iterations.”; Su_2010 Pg. 887, Right Col: “Similar to the first example, our goal is to minimize water production using NPV as the objective function.”). 

Finding 2: At the time of the invention, there were a finite number of identified, predictable potential solutions to the recognized need or problem (increasing NPV). There are only three possible solutions when trying to increase NPV through an increase in oil production: oil production is increased (positive solution), oil production is decreased (negative solution), or oil production is maintained (negative solution). This finding is evidence by Su_2010 Fig. 2 because there are only three possible directions in which the NPV curve shown can move: up (increasing), down (decreasing), or straight across (maintaining).

Finding 3: One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Su_2010 demonstrates the pursuit of an increase in NPV through an increase in oil production, which would be considered a positive solution (Su_2010 Pg. 885, Left Col: “On the basis of the simulation results, the ensemble method derives a reference solution (a best ICV setting) with respect to a predefined objective function, such as net present value (NPV).”; Su_2010 Pg. 886, Left Col: “A common objective function in giant Middle Eastern oil fields is to minimize water production while maintaining the oil rate at a predetermined target value. In this particular example, we set our objective function to be the NPV of the field”; Su_2010 Pg. 886, Left Col: “Results at several iterations for this example are shown in Fig. 2. Cumulative water production is reduced by 50% after five iterations. At the same time, the NPV is also increased substantially. The ICV settings change very rapidly toward the final solution in the first four iterations.”; Su_2010 Pg. 887, Right Col: “Similar to the first example, our goal is to minimize water production using NPV as the objective function.”; Su_2010 Pg. 884, Left Col, Summary: “The optimization objective in this example is to minimize cumulative water production over a 10-year production period while maintaining a constant liquid-production rate. Results after only five optimization iterations with improved control-valve settings showed a 50% reduction in cumulative water production.”; Su_2010 Pg. 886, Left Col: “We also compare the optimized results from the ensemble method against three sets of reactive-control results in Table 2. In Reactive Scenario I, we start searching for ways to reduce water production if the total well cut is greater than 20%.”; Su_2010 Pg. 887, Right Col, Results and Discussion: “Reactive-control strategies worked quite well on this problem. Initial attempts to improve on the reactive control through optimization of pressure drops across chokes were unsuccessful. At each optimization iteration, a new set of pressure-drop values across each ICV was derived. The ensemble-based optimization results using pressure drop as the control variable were poor—only approximately 5% water-production reduction was achieved. On the other hand, the reactive control can reduce water production by 18%.”).

Carvajal_2014_NPL, Gerardi_2006, and Su_2010 are analogous art because they are from the same field of endeavor in smart/intelligent well completions. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Carvajal_2014_NPL, Gerardi_2006, and Su_2010. The rationale for doing so would be that it would be obvious to try to achieve an oil production improvement that is a pre-determined percentage above a previous production rate. Additional rationale for combining Carvajal_2014_NPL, Gerardi_2006, and Su_2010 would be that Carvajal_2014_NPL teaches the concept of determining optimal ICV settings for valves used in a smart well completion.  Gerardi_2006 teaches the concept of sending values to a controller to adjust valves used in a smart well completion to a desired set point. Su_2010 teaches the concept of adjusting the inflow on individual zones or on individual laterals within an oil well. Therefore, it would have been obvious to combine the teachings of Carvajal_2014_NPL, Gerardi_2006, and Su_2010 for the benefit of the improved profitability of the well provided by the reduction of water or gas production within the well, compared to oil production optimization methods that lack this capability (Su_2010 Pg. 884, Left Col, Introduction: “By adjusting the inflow on individual zones or on individual laterals, it is possible to reduce water or gas production and increase the profitability of a well or the reservoir (Lorentz et al. 2006).”).

Claim 4. Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 also teaches “wherein providing the optimal ICV settings to the control panel for the multi-segmented oil production facility includes sending, by a multi- segmented well optimizing system, control commands to the control panel.” (Gerardi_2006 Par 0004: “The control algorithm, which is usually a feed-back controller, accepts a measured value as input and adjusts the valves in an effort to move the measured value towards the desired set point.” Based on the fact that the “control panel” referred to in the claims controls the ICV settings, it can be more broadly referred to as a controller. In reference to the wording used in Gerardi_2006 to teach this claim element, an optimal ICV setting can be considered to be the value that is accepted by or provided to the controller as an input. Also, because an ICV setting controls the degree to which the ICV is open or shut, it is being considered a control command.).

Claim 5. Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 also teaches “wherein the control commands include commands to change settings for surface ICVs and subsurface ICVs in one or more segments of the multi-segmented well.” (Carvajal_2014_NPL Pg. 1: “This paper describes an automated workflow designed exclusively for wells with intelligent completions that use ICVs and real-time sensors for both down-hole and surface data.” This demonstrates that ICVs can be located either at the surface or down-hole (subsurface).; Carvajal_2014_NPL Pg. 12: “ICV Setting Optimization Process. The base case was included in this automated optimization process that changes the valve settings over time to maximize the oil recovery factor in 10 years while minimizing the cumulative water.” The term valve settings encompasses both surface and subsurface ICVs since they are both types of valves.).

Claim 6. Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 also teaches “wherein the control commands include choke settings commands to set different choke settings on different ICVs.” (Carvajal_2014_NPL Pg. 10: “The objective function is satisfied in run # 175, where the ICV setting is moved from 10 (original position in all ICVs) to: setting 10 in Region 1, setting 9 in Region 2, setting 6 in Region 3, setting 9 in Region 4 and setting 10 in Region 5 (10x9x6x9x10).”).

Claim 8. Carvajal_2014_NPL does not explicitly teach “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:”. However, Gerardi_2006 does teach this claim limitation (Gerardi_2006 Par 0014: “The controller has a processor operable to execute a control program according to a control algorithm and a non- volatile memory connected to the controller storing instructions to cause the controller to execute an authentication mechanism operable to authenticate a control computer and to prevent operation of the controller until the authentication mechanism authenticates the control computer.”). The further limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 15. Carvajal_2014_NPL teaches “A computer-implemented system, comprising:” (Pg. 5: “The authors used a unique completion simulator called completion NETool™ simulator that calculates the hydrodynamic behavior of the full lateral section.” This demonstrates the use of software and therefore, a computer.; FIGs. 6-7 and 9-13 demonstrate the use of a computer based, software simulation.; Pg. 10: "obtains a solution with minimal CPU time" This teaches a computer implemented system.), and “one or more processors;” (Pg. 5: “The authors used a unique completion simulator called completion NETool™ simulator that calculates the hydrodynamic behavior of the full lateral section.” This demonstrates the use of software and therefore, a computer, and therefore, a processor.).

Carvajal_2014_NPL does not explicitly teach “and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:”. However, Gerardi_2006 does teach this claim limitation (Par 0014: “The controller has a processor operable to execute a control program according to a control algorithm and a non- volatile memory connected to the controller storing instructions to cause the controller to execute an authentication mechanism operable to authenticate a control computer and to prevent operation of the controller until the authentication mechanism authenticates the control computer.”). The further limitations of claim 15 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 18. The limitations of claim 18 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 19. The limitations of claim 19 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claims 2, 3, 9, 10, 16 and 17 are rejected under U.S.C. 103 as being unpatentable over Carvajal_2014_NPL (Carvajal, G. A., Boisvert, I.. , and S.. Knabe. "A Smart Flow for SmartWells: Reactive and Proactive Modes." Paper presented at the SPE Intelligent Energy Conference & Exhibition, Utrecht, The Netherlands, April 2014. doi: https://doi.org/10.2118/167821-MS) in view of Gerardi_2006 (US9235838B2) in further view of Su_2010 (Su, Ho-Jeen, and Dean S. Oliver. "Smart-well production optimization using an ensemble-based method." SPE Reservoir Evaluation & Engineering 13.06 (2010): 884-892.) in further view of Das_2014 (Das, Om Prakash, and Khalaf Al-Enezi. "A Novel Workflow for Intelligent Well Inflow Control Valve Design by Integrating Reservoir Dynamics to Facilitate Proactive Reservoir Management in Minagish Field, West Kuwait." Paper presented at the SPE Annual Technical Conference and Exhibition, Amsterdam, The Netherlands, October 2014. doi: https://doi.org/10.2118/170803-MS).

Claim 2. Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 teaches “wherein the multiple flow conditions include (Carvajal_2014_NPL Pg. 8: Fig. 10(a) shows the water saturation per segment measured during testing. This demonstrates that testing was performed on each segment individually). 

Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 does not explicitly teach “commingled testing”. However, Das_2014 does teach this claim limitation (Das_2014 Pg. 3: “The long term performance of inflow control valves (ICV) for smart multilateral wells were evaluated to demonstrate their applicability in minimization of water production from each laterals in case of commingled production through ESP.).

Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Das_2014 are analogous art because they are from the same field of endeavor in smart/intelligent well completions. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Das_2014. The rationale for doing so would be that Carvajal_2014_NPL teaches the concept of determining optimal ICV settings for valves used in a smart well completion. Gerardi_2006 teaches the concept of sending values to a controller to adjust valves used in a smart well completion to a desired set point. Su_2010 teaches the concept of adjusting the inflow on individual zones or on individual laterals within an oil well. Das_2014 teaches the concept of performing a smart completion using custom designed inflow control valves coupled with downhole gauges. Therefore, it would have been obvious to combine the teachings of Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Das_2014 for the benefit of maximized sweep efficiency, reduced unwanted water production, and the elimination of cross flow between laterals when performing smart completions in multilateral wells.

Claim 3. Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 does not explicitly teach “wherein the optimization algorithm maximizes multi-segmented well productivity, restricts unwanted water and gas production in the multi-segmented well, and improves sweep efficiency for the multi-segmented well.”. However, Das_2014 does teach this claim limitation (Das_2014 Pg. 2-3: “Also, the real time pressure, temperature and flow rate monitoring has assisted in updating reservoir simulation model and the decisions has been made to regulate production from each lateral for maximizing sustained oil production, minimize water production, maximize sweep efficiency and ultimate oil recovery… It protects operations from the risks associated with early water or gas breakthroughs and from cross flow between producing laterals in the same well.” Although Das_2014 doesn’t explicitly state that an optimization algorithm performs the tasks listed, the overall concept of performing those specific tasks is still taught. Also, real-time monitoring can be considered a form of optimization because it allows the model to be updated with the latest data faster than if data was only updated every 24 hours for example, thus making the process more effective. For clarification, the phrase maximizing sustained oil production is being used to teach maximizing multi-segmented well productivity. The phrases minimizing water production and protects operations from the risks associated with early water or gas breakthroughs are being used to teach restricts unwanted water and gas production.).

Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Das_2014 are analogous art because they are from the same field of endeavor in smart/intelligent well completions. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Das_2014. The rationale for doing so would be that Carvajal_2014_NPL teaches the concept of determining optimal ICV settings for valves used in a smart well completion. Gerardi_2006 teaches the concept of sending values to a controller to adjust valves used in a smart well completion to a desired set point. Su_2010 teaches the concept of adjusting the inflow on individual zones or on individual laterals within an oil well. Das_2014 teaches the concept of performing a smart completion using custom designed inflow control valves coupled with downhole gauges. Therefore, it would have been obvious to combine the teachings of Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Das_2014 for the benefit of maximized sweep efficiency, reduced unwanted water production, and the elimination of cross flow between laterals when performing smart completions in multilateral wells.

Claim 9. The limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claims 7 and 14 are rejected under U.S.C. 103 as being unpatentable over Carvajal_2014_NPL (Carvajal, G. A., Boisvert, I.. , and S.. Knabe. "A Smart Flow for SmartWells: Reactive and Proactive Modes." Paper presented at the SPE Intelligent Energy Conference & Exhibition, Utrecht, The Netherlands, April 2014. doi: https://doi.org/10.2118/167821-MS) in view of Gerardi_2006 (US9235838B2) in further view of Su_2010 (Su, Ho-Jeen, and Dean S. Oliver. "Smart-well production optimization using an ensemble-based method." SPE Reservoir Evaluation & Engineering 13.06 (2010): 884-892.) in further view of Carvajal_2014_Patent (WO2015153680A1).

Claim 7. Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 teaches “wherein providing the optimal ICV settings to the control panel includes providing an executable file output by a programming platform application, and wherein the computer-implemented method further comprises executing, by the control panel, the executable file to (Gerardi_2006 Par 0041: “The main purpose of the intelligent completions tool 301 is to control fluid flow by controlling an adjustable valve 313. Using data received via the communications module, and applying a control algorithm stored in the form of the control program, the microcontroller 305 sends control signals to the valve 313.” Based on the fact that the “control panel” referred to in the claims controls the ICV settings, it can be more broadly referred to as a controller. This excerpt from Gerardi_2006 teaches the use of an executable file (control program) by a control panel (microcontroller 305) to control an adjustable valve.; Gerardi_2006 Par 0080: “A control program is compiled at process 903 from a collection of source program files 901. The output of the compilation process 903 is at least one executable file 905. A partitioning process 907 divides the executable file 905 into two separate pieces, a first portion 909 to be loaded onto the completions tool 301 and a second portion 911 to be loaded onto the smart card 409 (or another node).” For clarification, process 903 is being interpreted as a programming platform application because a programming application performs a series of actions to complete a specific function, which can be considered a process. This excerpt from Gerardi_2006 teaches the creation of an executable file (control program) by a program application (process 903). This excerpt from Gerardi_2006 combined with the previously referenced excerpt (par 0041), teaches the concept of a control panel (microcontroller 305) executing an executable file (control program) created a programming application (process 903) to control an adjustable valve.).

 Carvajal_2014_NPL in view of Gerardi_2006 in further view of Su_2010 does not explicitly teach “automatically implement the optimal ICV settings.” However, Carvajal_2014_Patent does teach this claim limitation (Carvajal_2014_Patent Par 022: “using one of the optimal downhole valve setting for each completion zone in the well and the new optimal downhole valve setting for each completion zone in the well to adjust the current downhole valve setting for each completion zone in the well.”).

Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Carvajal_2014_Patent are analogous art because they are from the same field of endeavor in smart/intelligent well completions. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Carvajal_2014_Patent. The rationale for doing so would be that Carvajal_2014_NPL teaches the concept of determining optimal ICV settings for valves used in a smart well completion. Gerardi_2006 teaches the concept of sending values to a controller to adjust valves used in a smart well completion to a desired set point. Su_2010 teaches the concept of adjusting the inflow on individual zones or on individual laterals within an oil well. Carvajal_2014_Patent teaches the concept of using calculated optimal ICV valve settings to adjust valves used in a smart well completion. Therefore, it would have been obvious to combine the teachings of Carvajal_2014_NPL, Gerardi_2006, Su_2010 and Carvajal_2014_Patent for the benefit of optimized oil recovery and reduced water production provided by using optimized valve settings during a smart well completion.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146